DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2020 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 4 and 10, 12are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 each recites “an opening that allows for the attachment material to be placed within the well portion while the release liner is positioned over the first opening”.  However, the base claim 1 already recites “an attachment material positioned within the well portion…; and base claim 9 already recites “a well portion having an attachment material therein”.  That is, the attachment material is already positioned within the well portion in the base claims.  Therefore, it is unclear whether the attachment material in claims 4 and 10 are the same or different from the attachment material in claims 1 and 9.  
Claim 10 recites the limitation “the first opening”, which lacks antecedent basis in the claims.  
Claim 12 recites “the attachment” (twice in line 3), which lacks sufficient antecedent basis in the claims.  
Claim 16 recites “the attachment material” (line 11) which lacks antecedent basis in eh claims 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-2, 5-9, 12-17, 19-20, and 22, are rejected under 35 U.S.C. 103 as being unpatentable under Phan et al. (2002/0106604) in view of Schinhammer (4,094,068). 
Regarding claim 1, Phan et al. discloses a dental attachment formation structure system 105 (Fig. 14D) comprising: a dental attachment formation structure body 105 including a conformal surface 401 shaped and configured to conform to contours of a buccal exterior surface of a tooth (Fig. 14D).  The attachment formation structure body 105 includes a well portion 302 having a shape and orientation for forming an orthodontic attachment 400 at a specified location on the buccal exterior surface of the tooth (Fig. 14D).  Phan et al. further discloses an attachment material 400 positioned within the well portion and configured to form the orthodontic attachment on the tooth 103 (Fig. 14D; paragraphs 22, 56), 
Phan et al. fails to disclose a release layer covering the well portion to retain the attachment material within the well portion.  Schinhammer discloses an orthodontic assembly comprising a body 9 conforming to a tooth, and having a well receiving an attachment material 7 therein (Fig. 4).  There is further a release liner 8 covering the well portion to retain the attachment material 7 within the well portion (Fig. 4).  The release liner 8 is shown to conform to a shape of the buccal exterior surface of a tooth Z (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. by including a release liner covering the well portion as taught by Schinhammer in order to retain and seal the attachment material from air exposure and contamination as until ready to use and wherein the release liner conforms to the buccal surface of the tooth.  

Regarding claims 9, 12-13,  16-17, and 19-20, Phan et al. in view of Schinhammer discloses the invention substantially as claimed as detailed above with respect to claims 1-2 and 5-8.  
As to claims 14-15, Phan’s device 105 as shown in Fig. 14A has a second surface accommodating an attachment that is to be attached to a second tooth.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a second device as that of Phan/Schinhammer in order to form an attachment (restoration) on a second tooth since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04.  


Claims 4, 10-11, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. in view of Schinhammer, and further in view of Kvitrud et al. (2005/0042577).
Phan/Schinhammer discloses the invention substantially as claimed as detailed above.  However, Phan/Schinhammer fails to disclose a second opening as recited in claims 4, 10-11, and 21.   
Kvitrud et al. discloses an attachment formation structure 320 having a well portion (inner space of 320) receiving an attachment material 330 (Fig. 7; paragraph 60).  Kvitrud in an alternative embodiment of Fig. 3 shows a second opening (vent 20/22).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Phan/Schinhammer by including a second opening (e.g. Kvitrud’s vent 20/22) in the well portion for the purpose of venting as taught by Kvitrud (Fig. 3; paragraphs 43-44).  Note that such incorporated second opening is capable of allowing the attachment material to be placed within the well portion while the release liner is positioned over the first opening.  

Response to Arguments
8.	Applicant’s arguments filed regarding the amendments made to the claim have been fully considered but are moot in view of the new ground(s) of rejection under Phan et al. in view of Schinhammer.
	Regarding the newly recited limitation “a release liner covering the well portion…; wherein the release liner conforms to a shape of the buccal exterior surface of the tooth”, 
Schinhammer discloses an orthodontic assembly comprising a body 9 conforming to a tooth, and having a well receiving an attachment material 7 therein (Fig. 4).  There is further a release liner 8 covering the well portion to retain the attachment material 7 within the well portion (Fig. 4).  The release liner 8 is shown to conform to a shape of the buccal exterior surface of a tooth Z (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. by including a release liner covering the well portion as taught by Schinhammer in order to retain and seal the attachment material from air exposure and contamination as until ready to use and wherein the release liner conforms to the buccal surface of the tooth.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAO D MAI/
Examiner, Art Unit 3772